Case: 19-60099     Document: 00515637878         Page: 1     Date Filed: 11/13/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 13, 2020
                                  No. 19-60099
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk



   Josefina Merary Ortiz Corrales,

                                                                       Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A097 745 057


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Josefina Merary Ortiz Corrales, a native and citizen of Honduras,
   petitions for review of the decision of the Board of Immigration Appeals
   (BIA) dismissing the appeal from the decision of the Immigration Judge



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60099      Document: 00515637878          Page: 2   Date Filed: 11/13/2020




                                    No. 19-60099


   (IJ) denying her applications for asylum and withholding of removal. She
   argues that the BIA conflated the nexus requirement with the cognizability of
   her particular social groups, “Honduran Women Viewed as Belonging to a
   Man Due to the Close Nature of Their Intimate Partner Relationships with
   that Man” and “Honduran Women Witnesses to Gang Crime Who Publicly
   Denounce the Activities of the Gang.” Ortiz Corrales asserts that her groups
   were cognizable and that she established a nexus between the persecution and
   her groups. She further argues that the BIA erred in finding that she failed to
   establish that the government was unwilling or unable to protect her from
   domestic violence. Finally, she contends that the decision in Matter of A-B-,
   27 I. & N. Dec. 316, 333-40 (Att’y Gen. 2018), vacated in part by Grace v.
   Whitaker, 344 F. Supp. 3d 96 (D.D.C. 2018), aff’d in part, rev’d in part,
   vacated and remanded, 965 F. 3d 883 (D.C. Cir. 2020), is invalid and that the
   BIA misinterpreted it. Ortiz Corrales does not challenge the BIA’s
   determination that she was not entitled to asylum and withholding of removal
   on account of her political opinion; she has abandoned any such challenge.
   See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
          We review the BIA’s determination that an alien is not eligible for
   asylum or withholding of removal under the substantial evidence standard.
   Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). Under the substantial
   evidence standard, the petitioner must show that “the evidence is so
   compelling that no reasonable factfinder could reach” a conclusion contrary
   to that of the BIA. Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir.
   2012) (internal quotation marks and citation omitted).
          Ortiz Corrales has not shown that the decision in A-B- was invalid or
   that the BIA misinterpreted the decision. See Gonzales-Veliz v. Barr, 938 F.3d
   219, 228-35 (5th Cir. 2019). Nor has she shown that the BIA erred in finding
   that she failed to show that the persecution suffered was on account of her
   membership in the particular social groups. See id.; Garcia v. Holder, 756 F.3d



                                         2
Case: 19-60099       Document: 00515637878          Page: 3   Date Filed: 11/13/2020




                                     No. 19-60099


   885, 889-90 (5th Cir. 2014). Finally, the BIA did not err in determining that
   she failed to show that the Honduran government was unable or unwilling to
   protect her. See Gonzales-Veliz, 938 F.3d at 233.
            Ortiz Corrales fails to show that the BIA’s decision finding that she
   was not entitled to asylum was not supported by substantial evidence. See
   Orellana-Monson, 685 F.3d at 518. Because Ortiz Corrales did not meet her
   burden with respect to her asylum application, the BIA concluded correctly
   that she necessarily cannot do so with respect to her application for
   withholding of removal. See Dayo v. Holder, 687 F.3d 653, 658-59 (5th Cir.
   2012).
            The petition for review is DENIED.




                                          3